Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-13 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  As per claims 1 and 10, the . 
Claim 15 recites the limitation “fourth medical image.”  Examiner states that no third image is associated with the claim language and after the second image, a fourth image is created.  Examiner asks the Applicant for clarification.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 10-13, claim element “configured to” is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph.  The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) State on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-9), machine (claims 10-13), which recite steps of retrieving a medical image satisfying a condition in first database, image processing and extracting first region of interest, quantifying a first feature extracted, and storing the first feature in a second database.  
These steps of extracting first region of interest from the first medical image and quantifying a first feature extracted for the first medical image and first region of interest, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the server language, extracting and quantifying in the context of this claim encompasses a mental process of the user looking at an image and mentally evaluating a region of interest and producing any quantification for that number in their head.  
These steps of quantifying a first feature extracted, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 and 11, reciting particular aspects of how to generate statistical information includes mathematical concept; such as claims 3 and 12, reciting particular aspects of how to extract second feature and quantify second feature can be performed in the mind but for the recitation of generic computing components; such as claim 4, reciting particular aspects of providing a user with a user menu to retrieve medical images includes method of organizing human activity; such as claims 5 and 13, reciting particular aspects of generating a quantitative condition for a feature can be performed in the mind but for the recitation of generic computing components; such as claim 7, reciting particular aspects of generating label information for the medical image can be performed in the mind but for the recitation of generic computing components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of automatically retrieving a medical image, performing image processing, quantifying a first feature, and storing the first feature amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 20, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieving a medical image amounts to mere data gathering, recitation of performing image processing and quantifying a first feature extracted amounts to selecting a particular data source or type of data to be manipulated, recitation of storing the first feature amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7 and 11-13, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-5, and 11-13, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-3, 6-9, and 11-12, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as automatically retrieving a medical image satisfying a retrieve condition, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); quantifying a first feature extracted, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing the first feature, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); performing image processing and extracting first region of interest, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9 and 11-13, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claim 3, 5, 12, 13, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 2-3, 5-6, 11-12 e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claim 2, 7, 12 e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claim 4, 8-9, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claim 3, 12, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).  Looking at the limitations as an 
	Therefore, whether taken individually or as an ordered combination, claims 1-13 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (U.S. Publication No. 2018/0089840).
As per claim 1, Yan teaches a medical image analysis method performed by a server, the medical image analysis method comprising:
-automatically retrieving a medical image satisfying a retrieve condition in a first database in which medical images are stored, and receiving a retrieved image as a first medical image (Yan: para. 24; para. 32; The framework fetches medical images from large image collection similar to the input query image. A workstation with a display renders the image acquired.);
-performing image processing on the first medical image, and extracting at least one first region of interest from the first medical image (Yan: para. 44; Applying classifiers to the image to detect portions of the anatomical region of interest.);
-quantifying a first feature extracted for the first medical image and the at least one first region of interest (Yan: para. 45; Determine disease probability of the anatomical region of interest extracted from the database builder.); and
-storing the first feature in a second database in association with the first medical image and the retrieve condition (Yan: para. 46-47; Database builder records the information in a mapping table.).
As per claim 2, the method of claim 1 is as described.  Yan further teaches further comprising:
-incorporating the first feature into a data set related to the retrieve condition (Yan: para. 38);
(Yan: para. 39; The second learning architecture identifies probabilities of disease in the anatomical region of interest.); and
-storing the statistical information in the second database in association with the retrieve condition (Yan: para. 41).
As per claim 3, the method of claim 2 is as described.  Yan further teaches further comprising:
-receiving a new medical image of a patient as a second medical image (Yan: para. 50; Receiving a query image volume.);
-performing image processing on the second medical image, and extracting at least one second region of interest from the second medical image (Yan: para. 50-51; The query image volume contains the anatomical region of interest (i.e. feature).);
-quantifying a second feature extracted for the second medical image and the at least one second region of interest (Yan: para. 51); and
-generating results, obtained by comparing the second feature with the statistical information (Yan: para. 52-53; The image retrieval module determines the disease probabilities of the patches.), as a diagnostic report for the second medical image (Yan: para. 56).
As per claim 4, the method of claim 1 is as described.  Yan further teaches further comprising:
-providing a user with a user menu adapted to add a quantitative retrieve condition for a quantified feature to the retrieve condition (Yan: para. 51; Image query providing user to provide a predetermined distance and direction to the query.);
-determining the quantitative retrieve condition based on the user's input via the user menu (Yan: para. 53; Select the most informative patches above a pre-determined threshold.); and
(Yan: para. 54; Image retrieval module retrieves the patches more similar to the given patch.).
As per claim 5, the method of claim 3 is as described.  Yan further teaches further comprising:
-generating a quantitative retrieve condition for a quantified feature based on the second feature (Yan: para. 51; Image query providing user to provide a predetermined distance and direction to the query.); and  Examiner states that the invention as a whole does not change whether the quantitative retrieve condition is based on a first or a second feature and therefore Yan teaches the limitation since the system is capable of generating a quantitative retrieve condition.
-retrieving a medical image satisfying the quantitative retrieve condition and the retrieve condition in the first database, and providing a retrieved image to the user as a fourth medical image (Yan: para. 54; Image retrieval module retrieves the patches more similar to the given patch.).
As per claim 6, the method of claim 2 is as described.  Yan further teaches further comprising: generating results, obtained by comparing the first feature with the statistical information, as a diagnostic report for the first medical image (Yan: para. 56; Generating a report presenting disease patterns and/or image appearances within the anatomical region of interest in both the retrieved image volumes and the query image volume.).
As per claim 7, the method of claim 6 is as described.  Yan further teaches further comprising:
-generating label information for the first medical image based on the diagnostic report for the first medical image (Yan: para. 58; figure 5, 510; Generating a diagnostic decision on the report.); and
(Yan: para. 58; figure 5). 
As per claim 8, the method of claim 1 is as described.  Yan further teaches wherein a type of the at least one first region of interest, a category of the first feature, and an image processing process for the first medical image are determined based on the retrieve condition in advance (Yan: para. 36).
As per claim 9, the method of claim 1 is as described.  Yan further teaches wherein the retrieve condition is predetermined to include at least one of a type and feature of the at least one first region of interest, a category of the first feature, and an image processing process for the first medical image in a common fashion (Yan: para. 50-51).
Claims 10-12 and 13 recite substantially similar limitations as those already addressed in claims 1-3 and 5, and, as such, are rejected for similar reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626